Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 1 of 34 Page ID #:31




 1

 2
                            UNITED STATES DISTRICT COURT
 3
                           CENTRAL DISTRICT OF CALIFORNIA
 4
                                  WESTERN DIVISION
 5

 6
      UNITED STATES OF AMERICA,            )
 7                                         )
                                           )
 8                 PLAINTIFF,              )
                                           )
 9                 V.                      )
                                           )   19-MJ-05082
10                                         )   LOS ANGELES, CALIFORNIA
      VIRGIL GRIFFITH,                     )
11                                         )   DECEMBER 2, 2019
                                           )   (3:11 P.M. TO 3:41 P.M.)
12                                         )
                   DEFENDANT.              )
13                                         )

14
                               MINUTES OF ARREST
15                         ON OUT OF DISTRICT WARRANT

16                      BEFORE THE HONORABLE MARIA A. AUDERO
                           UNITED STATES MAGISTRATE JUDGE
17

18    APPEARANCES:                 SEE NEXT PAGE

19    COURT REPORTER:              RECORDED; COURT SMART

20    COURTROOM DEPUTIES:          CHRIS SILVA/JOE ROPER

21    TRANSCRIBER:                 DOROTHY BABYKIN
                                   COURTHOUSE SERVICES
22                                 1218 VALEBROOK PLACE
                                   GLENDORA, CALIFORNIA      91740
23                                 (626) 963-0566

24

25    PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING;
      TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 2 of 34 Page ID #:32




                                                                          2


 1    APPEARANCES:

 2    FOR THE PLAINTIFF UNITED STATES OF AMERICA:

 3                 NICOLA T. HANNA
                   UNITED STATES ATTORNEY
 4                 BRANDON FOX
                   CHIEF, CRIMINAL DIVISION
 5                 ASSISTANT UNITED STATES ATTORNEY
                   BY: JASON PANG
 6                 ASSISTANT UNITED STATES ATTORNEY
                   312 NORTH SPRING STREET
 7                 LOS ANGELES, CALIFORNIA 90012

 8
      FOR THE DEFENDANT VIRGIL GRIFFITH:
 9
                   BAKER MARQUART LLP
10                 BY: BRIAN E. KLEIN
                        KERI CURTIS AXEL
11                      ATTORNEYS AT LAW
                   777 SOUTH FIGUEROA STREET
12                 SUITE 2850
                   LOS ANGELES, CALIFORNIA 90017
13
      ALSO PRESENT:
14
                   JUDITH GLASCO
15                 UNITED STATES PRETRIAL SERVICES OFFICER

16

17

18

19

20

21

22

23

24

25
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 3 of 34 Page ID #:33




                                                                          3


 1                                  I N D E X

 2    19-MJ-05082                                            DECEMBER 2, 2019

 3    PROCEEDINGS:    MINUTES OF ARREST ON OUT OF DISTRICT WARRANT

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 4 of 34 Page ID #:34




                                                                          4


 1               LOS ANGELES, CALIFORNIA; DECEMBER 2, 2019; 3:11 P.M.

 2                THE CLERK:    CALLING CASE NUMBER 2 19-MJ-5082, UNITED

 3    STATES VERSUS VIRGIL GRIFFITH.

 4                COUNSEL, PLEASE STATE YOUR APPEARANCES FOR THE

 5    RECORD.

 6                MS. PANG:    JASON PANG ON BEHALF OF THE UNITED STATES.

 7                THE COURT:    GOOD AFTERNOON AGAIN.

 8                MR. KLEIN:    GOOD AFTERNOON, YOUR HONOR.

 9                BRIAN KLEIN ON BEHALF OF VIRGIL GRIFFITH, WHO IS HERE

10    IN CUSTODY.

11                THE COURT:    I'M SORRY.      I THOUGHT IT WAS KERI AXEL.

12                MR. KLEIN:    AND KERI AXEL IS ALSO HERE, YOUR HONOR.

13                MS. AXEL:    I'M HERE, YOUR HONOR.

14                THANK YOU.

15                THE COURT:    OKAY.   SO --

16                MR. KLEIN:    TWO FOR THE PRICE OF ONE.

17                THE COURT:    TELL ME YOUR NAME, MR. -- BRIAN.       WHAT IS

18    YOUR LAST NAME?

19                MR. KLEIN:    KLEIN, K-L-E-I-N.

20                THE COURT:    OKAY.   ALL RIGHT.

21                THANK YOU.

22                SO -- AND GOOD AFTERNOON, MS. AXEL.

23                GOOD AFTERNOON, MR. KLEIN.

24                AND GOOD AFTERNOON, MR. GRIFFITH.

25                I SEE THAT MR. GRIFFITH IS A U.S. CITIZEN.         SO, WE
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 5 of 34 Page ID #:35




                                                                            5


 1    DON'T HAVE CONSULAR NOTIFICATION NEEDS.

 2                SO, MR. -- SIR, IS YOUR TRUE AND CORRECT NAME VIRGIL

 3    GRIFFITH?

 4                THE DEFENDANT:    YES.

 5                THE COURT:    OKAY.   ALL RIGHT.

 6                MR. GRIFFITH, I HAVE IN FRONT OF ME A DOCUMENT

 7    ENTITLED "ADVISEMENT OF DEFENDANT'S STATUTORY AND

 8    CONSTITUTIONAL RIGHTS," WHICH APPEARS TO BEAR YOUR SIGNATURE.

 9                IS THAT YOUR SIGNATURE, SIR?

10                THE DEFENDANT:    YES, IT IS.

11                THE COURT:    BEFORE YOU SIGNED THIS DOCUMENT, DID YOU

12    READ IT?

13                THE DEFENDANT:    I DID READ IT.     AND MY LAWYER HELPED

14    ME GO THROUGH IT.

15                THE COURT:    OKAY.

16                DID YOU UNDERSTAND THAT IT CONTAINS A LIST OF YOUR

17    STATUTORY AND CONSTITUTIONAL RIGHTS?

18                THE DEFENDANT:    I DID.

19                THE COURT:    DO YOU UNDERSTAND THOSE RIGHTS AS THEY

20    ARE STATED IN THIS DOCUMENT, SIR?

21                THE DEFENDANT:    YES.

22                THE COURT:    OKAY.

23                AND I DON'T KNOW WHO SIGNED THIS DOCUMENT.

24                WHO SIGNED THIS DOCUMENT HERE AT THE BOTTOM?         IT

25    LOOKS LIKE IT COULD BE KERI AX- --
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 6 of 34 Page ID #:36




                                                                          6


 1                 MS. AXEL:     I -- I DID, YOUR HONOR.

 2                 (LAUGHTER.)

 3                 MS. AXEL:     YES.

 4                 THE COURT:     OKAY.

 5                 AND, SO, IF THAT'S YOUR SIGNATURE, IS IT TO INDICATE

 6    TO THE COURT THAT YOU SATISFIED YOURSELF THAT YOUR CLIENT

 7    UNDERSTANDS HIS STATUTORY AND CONSTITUTIONAL RIGHTS?

 8                 MS. AXEL:     YES, I DID, YOUR HONOR.

 9                 THANK YOU.

10                 OKAY.     NOW, WHAT DO WE HAVE HERE.    WE HAVE A

11    COMPLAINT.

12                 OKAY.     MR. GRIFFITH, THE GOVERNMENT IS PROCEEDING

13    AGAINST YOU BY WAY OF A COMPLAINT.

14                 HAVE YOU HAD AN OPPORTUNITY TO REVIEW THAT DOCUMENT,

15    SIR?

16                 THE DEFENDANT:       YES.

17                 THE COURT:     OKAY.    WITHOUT ADMITTING OR DENYING THE

18    ALLEGATIONS CONTAINED IN THE COMPLAINT, DO YOU UNDERSTAND THE

19    NATURE OF THE CHARGES THAT ARE BEING BROUGHT AGAINST YOU?

20                 THE DEFENDANT:       I DO.

21                 THE COURT:     OKAY.    DO YOU WAIVE YOUR RIGHT TO HAVE

22    THE --

23                 NO.     YOU DON'T NEED TO HAVE THAT READ IN OPEN COURT.

24                 BUT YOU DO NEED TO WAIVE YOUR RIGHT, IF YOU WOULD

25    LIKE, TO HAVE YOUR CONSTITUTIONAL AND STATUTORY RIGHTS READ TO
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 7 of 34 Page ID #:37




                                                                           7


 1    YOU IN OPEN COURT.

 2                DO YOU WAIVE THAT RIGHT, SIR?

 3                THE DEFENDANT:    I'M HAPPY TO WAIVE RIGHTS ABOUT

 4    READING THINGS IN COURT.

 5                THE COURT:    OKAY.   THANK YOU VERY MUCH.

 6                ALL RIGHT.    LET'S PROCEED THEN TO A DETENTION

 7    DETERMINATION.

 8                WHAT IS THE -- WHAT IS THE GOVERNMENT'S POSITION?

 9                I THINK IT'S DETENTION BASED ON RISK OF FLIGHT?

10                MR. PANG:    CORRECT, YOUR HONOR.

11                THE COURT:    IS THIS A PRESUMPTION CASE?

12                MR. PANG:    NO, YOUR HONOR.

13                THE COURT:    OKAY.   ALL RIGHT.

14                WHAT DOES THE GOVERNMENT -- SORRY, WHAT IS THE

15    DEFENDANT'S POSITION?

16                MR. KLEIN:    WELL, FIRST OF ALL, I DON'T THINK THE

17    GOVERNMENT HAS OFFERED ANY EVIDENCE OF RISK OF FLIGHT.            SO,

18    THEY HAVEN'T MET THEIR BURDEN OF A PREPONDERANCE TO HAVE A

19    DETENTION HEARING.

20                WE DON'T THINK HE IS A RISK OF FLIGHT.        WE WOULD

21    CONCUR WITH PRETRIAL'S RECOMMENDATION, WHICH IS THAT HIS

22    PARENTS WHO ARE HERE IN COURT FROM ALABAMA, THEY WOULD BE

23    PUTTING UP THEIR RESIDENCE IN TUSCALOOSA.         IT WOULD BE A

24    SECURED BOND BY THEIR RESIDENCE.

25                AND THEN OUR CLIENT WOULD LIKE TO RESIDE WITH HIS
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 8 of 34 Page ID #:38




                                                                          8


 1    PARENTS IN TUSCALOOSA, WHICH I BELIEVE IS IN THE NORTHERN

 2    DISTRICT OF ALABAMA.

 3                 THERE WAS ONE MODIFICATION WE WOULD ASK OF WHAT

 4    PRETRIAL RECOMMENDS, WHICH IT WOULD LIMIT HIM TO THE CENTRAL

 5    DISTRICT OF CALIFORNIA OR THE SOUTHERN DISTRICT OF NEW YORK.

 6                 WE WOULD ASK IT INCLUDE THE DISTRICT IN ALABAMA WHERE

 7    HIS PARENTS RESIDE, WHICH, AGAIN, I BELIEVE IS THE NORTHERN

 8    DISTRICT OF ALABAMA.      BUT I'M NOT SUPER FAMILIAR WITH ALL THE

 9    GEOGRAPHY.     BUT I THINK TUSCALOOSA IS IN THE NORTHERN DISTRICT.

10                 THE COURT:   OKAY.

11                 MY UNDERSTANDING FROM PRETRIAL SERVICES IS THAT THERE

12    ARE TWO PROPERTIES THAT ARE BEING OFFERED.         ONE IS THE PARENTS'

13    AND ONE IS THE SISTER'S.

14                 MR. KLEIN:   YES, YOUR HONOR.     I THINK WHEN THEY PUT

15    THEIR ACTUAL CONDITIONS THOUGH --

16                 OH, YOU'RE RIGHT, YOUR HONOR.

17                 I MISREAD IT TOO QUICK.     IT IS BOTH ALABAMA AND THE

18    COLUMBIA, MARYLAND PROPERTY.       SO, IT IS BOTH HIS SISTER JOY'S

19    PROPERTY AND THE PARENTS' PROPERTY.        AND IT IS TO FULFILL THE

20    AMOUNT OF $800,000.

21                 THE COURT:   AND IN WHAT COMBINATION?      BECAUSE I

22    UNDERSTAND --

23                 FIRST, MR. AND MRS. GRIFFITH, THANK YOU FOR COMING.

24                 I UNDERSTAND THAT THE GRIFFITHS' PROPERTY HAS ENOUGH

25    EQUITY IN AND OF ITSELF.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 9 of 34 Page ID #:39




                                                                             9


 1                BUT WHAT IS THE COMBINATION THAT IS BEING PROPOSED

 2    HERE?   AND MAYBE THAT QUESTION GOES TO PRETRIAL SERVICES.

 3                U.S. PRETRIAL SERVICES OFFICER GLASCO:           I'M SORRY,

 4    YOUR HONOR.    CAN YOU REPEAT THAT.          I WAS DOING THE PASSPORTS.

 5    I'M SORRY ABOUT THAT.

 6                THE COURT:    THAT'S OKAY.

 7                SO, THERE IS A BOND OF -- AN APPEARANCE BOND THAT'S

 8    BEING PROPOSED FOR THE AMOUNT OF $800,000 WITH THE FULL DEEDING

 9    OF TWO PROPERTIES.

10                WHAT IS THE COMBINATION -- WHAT PROPERTY IS GOING TO

11    BE -- IS GOING TO BE SURETY FOR WHAT AMOUNT?

12                U.S. PRETRIAL SERVICES OFFICER GLASCO:           WELL, I

13    BELIEVE THAT'S AT THE DISCRETION OF THE COURT.

14                AND THEN HOW MUCH EQUITY IS IN EACH PROPERTY.

15                THE COURT:    OKAY.     SO, I UNDERSTAND THE PARENTS' HAS

16    800,000.    AND THE SISTER'S HAS 300,000.

17                IS THAT CORRECT?

18                U.S. PRETRIAL SERVICES OFFICER GLASCO:           SO, WHATEVER

19    THE COURT IS INCLINED TO.         I MEAN, THE SISTER COULD DO 300,000.

20    AND THEN --

21                THE COURT:    RIGHT.     YEAH.     I'M JUST --

22                U.S. PRETRIAL SERVICES OFFICER GLASCO: -- THE PARENTS

23    COULD DO THE REST.

24                THE COURT:    I JUST WANT TO CONFIRM.

25                U.S. PRETRIAL SERVICES OFFICER GLASCO:           YES.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 10 of 34 Page ID #:40




                                                                           10


  1                 THE COURT:    THE SISTER'S HAS 300,000?

  2                 U.S. PRETRIAL SERVICES OFFICER GLASCO:       YES, MA'AM.

  3    UH-HUH.

  4                 THE COURT:    OKAY.

  5                 U.S. PRETRIAL SERVICES OFFICER GLASCO:       UH-HMM.

  6                 MR. KLEIN:    THESE ARE APPROXIMATES, YOUR HONOR.

  7                 BUT WE WOULD ASK JUST TO HAVE THE PARENTS.       BUT IF

  8    YOU WANT TO DO BOTH, WE WILL DIVIDE IT UP AS YOUR HONOR SEES

  9    FIT.   BUT --

 10                 THE COURT:    OKAY.

 11                 WHAT IS THE GOVERNMENT'S --

 12                 MR. PANG:    I MEAN, THE GOVERNMENT'S POSITION IS STILL

 13    THAT DETENTION IS APPROPRIATE BASED ON -- AND THE GOVERNMENT

 14    PROFFERS THE COMPLAINT, THE AFFIDAVIT, THE PSR AND NOT ITS

 15    RECOMMENDATION OF BOND.

 16                 AND WITH REGARDS TO THE GOVERNMENT'S BURDEN, WHICH IS

 17    A MERE PREPONDERANCE OF THE EVIDENCE, THE GOVERNMENT NOTES THAT

 18    IN THE COMPLAINT AND AFFIDAVIT, THE DEFENDANT LIVES FULL-TIME

 19    OUTSIDE OF THE UNITED STATES -- NAMELY, IN SINGAPORE, HAS A

 20    RELATIONSHIP THERE.       AND HE TRAVELS REGULARLY INTERNATIONALLY,

 21    WHICH IS THE BASIS OF THE CURRENT COMPLAINT AGAINST THE

 22    DEFENDANT.

 23                 HE HAS A PREVIOUS HISTORY OF DISREGARDING GOVERNMENT

 24    REQUIREMENTS.     IN THIS CASE HE TRAVELS TO THE DEMOCRATIC

 25    PEOPLE'S REPUBLIC OF KOREA IN VIOLATION OF U.S. LAW.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 11 of 34 Page ID #:41




                                                                          11


  1               HE INDICATED IN A VOLUNTARY INTERVIEW WITH LAW

  2    ENFORCEMENT THAT HE WOULD DO SO AGAIN IN VIOLATION OF U.S. LAW.

  3               HE ALSO INDICATED TO LAW ENFORCEMENT THAT HE INTENDED

  4    TO RENOUNCE HIS U.S. CITIZENSHIP AND TO SEEK CITIZENSHIP

  5    ELSEWHERE OUTSIDE OF THE UNITED STATES.

  6               AND FOR THOSE REASONS THE GOVERNMENT BELIEVES THAT

  7    DETENTION IS APPROPRIATE IN THIS CASE.

  8               THE COURT:    OKAY.

  9               MR. KLEIN:    YOUR HONOR --

 10               THE COURT:    THAT'S A MOUTHFUL.

 11               MR. KLEIN:    YEAH.   A NUMBER OF -- A NUMBER OF THINGS

 12    THERE.

 13               WE DISPUTE THE ALLEGATIONS IN THE COMPLAINT.

 14               AND WE ASKED BEFORE THIS TO RECEIVE DEFENDANT'S

 15    STATEMENTS TO LAW ENFORCEMENT.       WE ASKED THE SOUTHERN DISTRICT

 16    PROSECUTORS.    THEY REFUSED TO PROVIDE THEM.

 17               WE THINK THE STATEMENTS THAT ARE INCLUDED IN THE

 18    COMPLAINT ARE EITHER WRONG OR TAKEN OUT OF CONTEXT.

 19               AND, SO, MOVING ON TO THE GOVERNMENT'S SPECIFIC

 20    ARGUMENTS HERE, THOUGH.      MY CLIENT HAS NO PRIOR ARREST RECORD.

 21               WHEN HE RETURNED FROM KOREA ON HIS OWN HE WENT TO THE

 22    STATE DEPARTMENT LESS THAN 24 HOURS LATER AND MET WITH THE

 23    STATE DEPARTMENT, EXPLAINED WHAT HE HAD DONE.

 24               SINCE HIS RETURN IN MAY, HE HAS MET WITH THE

 25    GOVERNMENT TWICE VOLUNTARILY WITHOUT AN ATTORNEY, INCLUDING IN
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 12 of 34 Page ID #:42




                                                                          12


  1    MID-NOVEMBER.

  2                 IN ADDITION, HE WAS IN THE PROCESS OF SETTING UP A

  3    MEETING WITH THE GOVERNMENT AGAIN.        THEY FILED A COMPLAINT THAT

  4    IS DATED NOVEMBER 19TH OR 20TH.        HIS LAWYER WAS IN CONTACT --

  5    HIS PRIOR LAWYER, NOT ME -- WAS IN CONTACT WITH THE GOVERNMENT

  6    ABOUT SETTING UP A MEETING AFTER THAT DATE.

  7                 HE WAS ARRESTED ON THANKSGIVING.      HE WAS IN THE

  8    UNITED STATES.     THE FBI ASKED HIM NOT TO LEAVE -- IT'S MY

  9    UNDERSTANDING, NOT TO LEAVE THE UNITED STATES AND RETURN TO

 10    SINGAPORE WHILE THEY WERE STILL LOOKING INTO THIS.

 11                 HE DID NOT RETURN TO SINGAPORE.      HE DIDN'T HAVE A

 12    TICKET BOOKED BACK TO SINGAPORE.        HE HAS BEEN COMPLETELY

 13    COMPLIANT WITH THE GOVERNMENT'S INSTRUCTIONS THROUGHOUT THIS

 14    PROCESS AND SINCE HIS RETURN FORM KOREA.

 15                 SO, I THINK THERE IS NO CHANCE THAT HE IS A FLIGHT

 16    RISK.   NO CHANCE HE'S GOING TO FLEE.       AND NO CHANCE HE'S NOT

 17    GOING TO FOLLOW THE COURT'S VERY SPECIFIC INSTRUCTIONS.

 18                 HE WILL BE LIVING AT HIS PARENTS' HOME.       IT'S THEIR

 19    ONLY RESIDENCE.     IF HE DOES ANYTHING WRONG, THEY WILL LOSE IT.

 20                 HE'S VERY CLOSE TO HIS FAMILY.     THERE IS NO FLIGHT

 21    RISK HERE.

 22                 THE COURT:   LET ME JUST LOOK AT WHAT'S PROPOSED AS

 23    THE CONDITIONS OF RELEASE.

 24                 (PAUSE IN PROCEEDINGS.)

 25                 THE COURT:   ASIDE FROM THE FACT THAT THE GOVERNMENT
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 13 of 34 Page ID #:43




                                                                          13


  1    IS MOVING FOR DETENTION, WOULD YOU ADD -- WOULD YOU FEEL MORE

  2    COMFORTABLE ABOUT A RELEASE ON A VERY HIGH BOND WITH -- IF WE

  3    ADD ANY OTHER CONDITIONS OF RELEASE?

  4               MR. PANG:     YOUR HONOR, IF THE COURT WAS INCLINED TO

  5    RELEASE THE DEFENDANT, WE WOULD ALSO REQUEST THAT HE

  6    PARTICIPATE IN A LOCATION MONITORING PROGRAM.

  7               BUT EVEN IF THE COURT WERE TO APPLY THAT, IT IS THE

  8    POSITION OF THE GOVERNMENT -- BOTH IN THE SOUTHERN DISTRICT OF

  9    NEW YORK AND OF THE CENTRAL DISTRICT OF CALIFORNIA THAT

 10    DEFENDANT BE DETAINED PENDING TRIAL BASED ON HIS RISK OF

 11    FLIGHT.

 12               MR. KLEIN:     MR. GRIFFITH IS WILLING TO AGREE TO

 13    LOCATION MONITORING.      WE DON'T THINK IT'S NECESSARY, BUT HE

 14    WOULD AGREE TO IT.

 15               THE COURT:     OKAY.

 16               I AM INCLINED AT THIS POINT TO RELEASE MR. GRIFFITH,

 17    ADDING LOCATION MONITORING, RESTRICTING --

 18               YOU'RE NOT GOING TO        -- DO YOU HAVE -- HOLD ON.

 19    DON'T BE SO HAPPY YET.

 20               (LAUGHTER.)

 21               THE COURT:     IS HE -- HE IS EMPLOYED, BUT IT'S HIS OWN

 22    COMPANY AS I UNDERSTAND --

 23               MR. KLEIN:     LET ME --

 24               THE COURT:     NO?     OKAY.

 25               MR. KLEIN:     LET ME EXPLAIN, YOUR HONOR.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 14 of 34 Page ID #:44




                                                                           14


  1                HE'S EMPLOYED WITH THE AETHERIAN FOUNDATION.         IT'S A

  2    VERY RESPECTED FOUNDATION.

  3                HIS EMPLOYER HAS -- IS SUSPENDING HIM WHILE THIS IS

  4    IN PROCESS BUT WILL CONTINUE TO PAY HIM.        AND WHEN THIS IS

  5    RESOLVED, I BELIEVE I CAN SAY THEY HOPE THAT HE WILL RETURN TO

  6    HIS JOB THERE.

  7                SO, HE WOULD LIKE TO TRY TO WORK IF HE COULD.         MAYBE

  8    THEY WILL LET HIM WORK WHILE THIS IS ONGOING.

  9                WE WILL ASK THEM IF HE'S RELEASED.       BUT WE THINK

 10    THAT'S A STRONG VOTE OF CONFIDENCE IN HIM BY HIS CURRENT

 11    EMPLOYER.

 12                (PAUSE IN PROCEEDINGS.)

 13                THE COURT:   OKAY.   SO, HERE'S WHERE I AM LANDING ON

 14    THIS.   AND I'M GOING TO GIVE THE GOVERNMENT ONE FINAL WORD ON

 15    THIS.

 16                I AM -- I AM LEANING TOWARD RELEASING HIM ON AN

 17    APPEARANCE BOND WITH FULL DEEDING OF MOM AND DAD'S PROPERTY FOR

 18    $500,000 AND SISTER'S PROPERTY FOR $300,000.

 19                ALL OF THE CONDITIONS RECOMMENDED BY PRETRIAL

 20    SERVICES EXCEPT AS TO TRAVEL, RESTRICTING HIM TO WHEREVER THE

 21    PARENTS' PROPERTY -- WHATEVER DISTRICT THE PARENTS' PROPERTY IS

 22    IN.

 23                LOCATION MONITORING.     AND THAT WILL INCLUDE A

 24    LOCATION-MONITORING BRACELET.

 25                RESTRICTED TO HIS RESIDENCE AT ALL TIMES EXCEPT FOR
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 15 of 34 Page ID #:45




                                                                          15


  1    MEDICAL NEEDS OR TREATMENT, ATTORNEY VISITS, COURT APPEARANCES.

  2                 AND SINCE HE IS NOT EMPLOYED, THEN, NOTHING LIKE

  3    THAT.   ALL OF WHICH HAS TO BE PREAPPROVED BY PRETRIAL SERVICES.

  4                 AND THEN CONTINUE CURRENT MENTAL HEALTH TREATMENT.

  5                 IT WOULD BE -- HE WOULD BE RELEASED BUT PENDING

  6    SATISFACTION OF THE BOND -- WHICH MEANS HE STAYS UNTIL THE

  7    BONDS ARE SATISFIED.

  8                 BUT I ALSO -- IT SOUNDS LIKE THE GOVERNMENT IN THE

  9    SOUTHERN DISTRICT OF NEW YORK IS OF LIKE MIND WITH YOU -- WITH

 10    THE GOVERNMENT HERE IN THE CENTRAL DISTRICT.

 11                 SO, I WOULD BE WILLING TO STAY THIS -- EVEN THOUGH I

 12    MEAN BY THE TIME THAT THEY HAVE -- BUT STAY THIS ORDER TO ALLOW

 13    THE SOUTHERN DISTRICT OF NEW YORK TO OVERRULE ME.

 14                 MR. PANG:    YOUR HONOR, THAT WOULD BE AMENABLE TO THE

 15    GOVERNMENT.

 16                 I -- BASED ON MY PRIOR EXPERIENCE, IT'S MY

 17    UNDERSTANDING THAT USUALLY TAKES BETWEEN ONE TO TWO WEEKS TO

 18    GET A PROPERTY BOND.       SO, I WOULD REQUEST OUT OF THE -- YOU

 19    KNOW, OUT OF -- JUST TO MAKE SURE WE'RE ALL ON THE SAME PAGE --

 20    A STAY OF ONE WEEK FOR THE SOUTHERN DISTRICT OF NEW YORK TO

 21    SEEK ON AN APPEAL WITH THE HOME DISTRICT JUDGE.

 22                 THE COURT:    YEAH.

 23                 MR. PANG:    OF COURSE, THAT WOULD BE CONCURRENT WITH,

 24    YOU KNOW, ANY BONDS THAT -- PAPERWORK THAT DEFENDANT COULD

 25    MUSTER UP.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 16 of 34 Page ID #:46




                                                                            16


  1                 THE COURT:     RIGHT.    I MEAN, AT THE END OF THE DAY

  2    WHAT WOULD HAPPEN IS I ORDER HIM RELEASED, BUT UNDER ALL OF

  3    THESE CONDITIONS.

  4                 AND THEN A ONE-WEEK STAY.

  5                 AND THEN THE GOVERNMENT IN NEW YORK CAN DO WHATEVER

  6    THEY WANT.     AND IF I'M OVERRULED, THEN, WHATEVER I'VE SAID HERE

  7    MATTERS NOT.

  8                 (LAUGHTER.)

  9                 MR. PANG:     UNDERSTOOD, YOUR HONOR.

 10                 MR. KLEIN:     YOUR HONOR, OBVIOUSLY, WE WOULD OBJECT TO

 11    THAT.

 12                 WE WOULD SAY, THOUGH, THAT WITH REGARD TO THE BOND

 13    SITUATION, I WOULD SAY WE ASSUME -- OR WE UNDERSTAND THE

 14    SISTER'S PROPERTY IS WORTH 300,000.          IF IT'S NOT, I WOULD ASK

 15    THAT THE PARENTS' PROPERTY BE ABLE TO MAKE UP THE DIFFERENCE.

 16                 SO, LET'S SAY, THE SISTER'S PROPERTY ACTUALLY ONLY

 17    ENDS UP BEING WORTH 250,000 -- THAT THE PARENTS' PROPERTY,

 18    WHICH WE BELIEVE IS WORTH MORE, CAN FILL IN THAT GAP.

 19                 THE COURT:     SURE.

 20                 MR. KLEIN:     I WOULD ASK THAT YOU NOT STAY YOUR ORDER.

 21    I WOULD ASK -- BECAUSE IT WILL TAKE AWHILE FOR THIS TO TAKE

 22    PLACE ANYWAYS.

 23                 IF THE SOUTHERN DISTRICT WANTS TO DO SOMETHING IN THE

 24    MEANTIME, THEY CAN DO THAT.          BUT IT WILL TAKE US AWHILE TO

 25    START GOING DOWN THIS PATH.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 17 of 34 Page ID #:47




                                                                           17


  1               AND I THINK YOUR HONOR WOULD NEED TO ENTER YOUR ORDER

  2    SO WE CAN START DOING THIS SO PRETRIAL CAN START WORKING

  3    THROUGH THE PAPERWORK.

  4               THE COURT:     IS THAT CORRECT?     DO I NEED TO ENTER THIS

  5    ORDER BEFORE THEY CAN START MOVING ON THE PAPERWORK FOR THE

  6    DEEDING OF THE PROPERTY?

  7               CAN'T YOU -- WHY CAN'T YOU START --

  8               MR. KLEIN:     I DON'T KNOW THAT, BUT I DON'T KNOW --

  9               U.S. PRETRIAL SERVICES OFFICER GLASCO:         I HAVE THE

 10    RELEASE MEMO HERE.      SO, I WAS GOING TO GIVE IT TO THE CRD AFTER

 11    YOU MADE THE ORDER.

 12               HOWEVER, I THINK IT'S THE --

 13               THE COURT:     WAIT.   I'M SORRY.    YOU AGREE WITH WHAT?

 14               U.S. PRETRIAL SERVICES OFFICER GLASCO:         NO.   I HAVE

 15    THE -- I'M SORRY -- NOT THE RELEASE MEMO.

 16               I HAVE THE RELEASE AUTHORIZATION FOR RELEASE TO

 17    PRETRIAL FOR THE LOCATION MONITORING.

 18               SO, I WAS GOING TO GIVE THAT TO THE CRD.

 19               HOWEVER, I BELIEVE IT GOES THROUGH THE CLERK'S

 20    OFFICE.   ONCE THEY GET ALL THE PAPERWORK, AND EVERYTHING IS

 21    APPROVED BY THEM, THEN, HE CAN GET RELEASED.         BUT IT'S NOT

 22    PRETRIAL SERVICES.

 23               THE COURT:     THAT'S NOT WHAT WE'RE SAYING.

 24               U.S. PRETRIAL SERVICES OFFICER GLASCO:         OH, I'M

 25    SORRY.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 18 of 34 Page ID #:48




                                                                            18


  1               THE COURT:    OR MAYBE I'M JUST NOT BEING CLEAR HERE.

  2               U.S. PRETRIAL SERVICES OFFICER GLASCO:         OKAY.

  3               THE COURT:    HE -- IT'S GOING TO TAKE HIM SOME TIME TO

  4     -- TO GET THE DEEDING OF THE PROPERTY.

  5               SO, I AM MAKING HIS RELEASE CONTINGENT UPON

  6    SATISFACTION OF THAT BOND.

  7               SO, THEY'RE NOT --

  8               U.S. PRETRIAL SERVICES OFFICER GLASCO:         CORRECT.

  9               THE COURT:    OKAY.     OKAY.

 10               (LAUGHTER.)

 11               MR. KLEIN:    AND I DIDN'T MEAN TO IMPLY -- I

 12    UNDERSTAND HIS RELEASE WOULD BE CONTINGENT UPON THE

 13    SATISFACTION OF THE BOND.        SO, I UNDERSTAND THAT.

 14               THE COURT:    I DON'T UNDERSTAND WHAT YOU'RE SAYING

 15    ABOUT THAT THEY CAN'T START MOVING TOWARD THE FULL DEEDING OF

 16    THE PROPERTY UNTIL MY ORDER IS ISSUED.

 17               MR. KLEIN:    I WAS TRYING TO UNDERSTAND WHEN THE STAY

 18    TAKES EFFECT.

 19               IS IT AFTER THE DEED IS ALL PUT -- WHAT IS         -- WHEN

 20    IS YOUR STAY?

 21               THE COURT:    IT TAKES EFFECT TODAY FOR ONE WEEK.

 22               MR. KLEIN:    OKAY.

 23               THE COURT:    YOU FOLKS GO.     AND YOU DO YOUR THING TO

 24    GET THE FULL DEEDING OF THE PROPERTY WHILE THE GOVERNMENT GETS

 25     -- YOU CAN CHOOSE TO WAIT TO SEE WHAT THE GOVERNMENT OF
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 19 of 34 Page ID #:49




                                                                          19


  1    NEW YORK DOES.

  2               I MEAN, IF YOU DON'T WANT TO START MOVING PAPERS,

  3    THAT'S FINE.     THAT'S UP TO YOU.

  4               BUT I'M STAYING MY ORDER FOR A WEEK.        NEW YORK WILL

  5    HAVE AN OPPORTUNITY TO HAVE ME OVERRULED --

  6               MR. KLEIN:    OKAY.

  7               THE COURT: -- BY THE DISTRICT JUDGE THERE.

  8               MR. KLEIN:    I DIDN'T UNDERSTAND IT.      THAT I

  9    UNDERSTAND NOW.

 10               THE COURT:    OKAY.

 11               OKAY.    ALL RIGHT.   SO, THAT THEN IS GOING TO BE MY

 12    ORDER.

 13               BASED ON THE INFORMATION CONTAINED IN THE PRETRIAL

 14    SERVICES REPORT, WHAT I'VE HEARD FROM THE GOVERNMENT, WHAT I'VE

 15    HEARD FROM THE DEFENDANT, THE COURT FINDS THAT THERE IS A

 16    CONDITION OR COMBINATION OF CONDITIONS THAT REASONABLY WILL

 17    ASSURE THE APPEARANCE OF THE DEFENDANT AT FUTURE PROCEEDINGS

 18    AND THE SAFETY OF THE COMMUNITY SUBJECT TO THE FOLLOWING BOND

 19    CONDITIONS.

 20               AND, MR. GRIFFITH, I AM GOING TO READ THEM TO YOU.

 21               AND THEN AT THE END I'M GOING TO ASK YOU IF YOU

 22    UNDERSTAND THEM.

 23               IF YOU DON'T UNDERSTAND SOMETHING ALONG THE WAY,

 24    PLEASE STOP ME.     AND WE'LL CLARIFY.

 25               YOU WOULD BE RELEASED SUBJECT TO AN APPEARANCE BOND
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 20 of 34 Page ID #:50




                                                                             20


  1    OF $800,000 WITH FULL DEEDING OF PROPERTY --

  2               WHAT ARE THE NAMES OF THE PARENTS AGAIN?             I'M SORRY.

  3               MR. KLEIN:     ROBERT AND SUSAN GRIFFITH.

  4               (PAUSE IN PROCEEDINGS.)

  5               THE COURT:     FULL DEEDING OF TWO PROPERTIES.

  6               THE FIRST IS THE PROPERTY AT 10885 LANDERS DRIVE,

  7    NORTH PORT, ALABAMA 3-5-4-7-3.         THAT BELONGS TO ROBERT AND

  8    SUSAN GRIFFITH FOR AT LEAST $500,000, SUBJECT TO THE VALUATION

  9    OF THE SISTER'S PROPERTY.

 10               WHAT IS THE SISTER'S NAME?

 11               MR. KLEIN:     JOY, YOUR HONOR.

 12               THE COURT:     JOY GRIFFITH?

 13               MR. KLEIN:     YES.

 14               THE COURT:     OKAY.

 15               MR. KLEIN:     OH, ACTUALLY --

 16               UNIDENTIFIED SPEAKER:        LEWIS.

 17               MR. KLEIN:     LEWIS.

 18               THE COURT:     THANK YOU.

 19               JOY LEWIS, LOCATED AT 7112 BLACKROCK COURT, COLUMBIA,

 20    MASSACHUSETTS 2-1-0-4-6 --

 21               UNIDENTIFIED SPEAKER:        MARYLAND.

 22               MS. AXEL:     MARYLAND.     COLUMBIA, MARYLAND.

 23               THE COURT:     THIS SAYS, "MA."       SO, IT'S MD.     OKAY.

 24               MARYLAND.     THANK YOU.

 25               250- -- NO.     SORRY.     $300,000 OR WHATEVER AMOUNT
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 21 of 34 Page ID #:51




                                                                          21


  1    THERE IS IN EQUITY WITH A DIFFERENCE TO BE MADE UP BY THE

  2    DEEDING OF THE PROPERTY OF ROBERT AND SUSAN GRIFFITH.

  3               YOU WILL BE RELEASED TO PRETRIAL SERVICES'

  4    SUPERVISION AS DIRECTED BY PRETRIAL SERVICES.

  5               YOU ARE TO HAVE --

  6               DO WE HAVE A PASSPORT THAT -- HAS IT BEEN SURRENDERED

  7     --

  8               MR. KLEIN:    IT'S ALREADY BEEN SURRENDERED, YOUR

  9    HONOR.

 10               THE COURT:    -- I THINK I READ.

 11               IT'S ALREADY BEEN SURRENDERED.

 12               ALL RIGHT.    WELL, YOU ARE TO SURRENDER ALL PASSPORTS

 13    AND TRAVEL DOCUMENTS TO P.S.- -- TO PRETRIAL SERVICES.

 14               BUT WHO HAS IT ALREADY? -- THE FBI.        I DON'T KNOW WHO

 15    HAS IT.

 16               U.S. PRETRIAL SERVICES OFFICER GLASCO:         I HAVE IT,

 17    YOUR HONOR.

 18               THE COURT:    OH, ALREADY.

 19               U.S. PRETRIAL SERVICES OFFICER GLASCO:         I JUST HAVE

 20    TO GET HIS SIGNATURE.

 21               THE COURT:    AHH, OKAY.

 22               SURRENDER PASSPORT TO PRETRIAL SERVICES NO LATER THAN

 23    DECEMBER 2ND, 2019.

 24               TRAVEL IS RESTRICTED TO THE CENTRAL DISTRICT OF

 25    CALIFORNIA.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 22 of 34 Page ID #:52




                                                                            22


  1                IS THERE A REASON TO -- OH, WELL, OKAY.        I GUESS

  2    HE'LL BE HERE.

  3                MR. PANG:    HIS COUNSEL IS LOCATED HERE.

  4                THE COURT:    YEAH.   OKAY.

  5                TRAVEL IS RESTRICTED TO THE CENTRAL DISTRICT OF

  6    CALIFORNIA, THE SOUTHERN DISTRICT OF NEW YORK, AND WHATEVER

  7    DISTRICT OF ALABAMA THE PARENTS' HOME IS WHERE HE WILL BE

  8    RESIDING.

  9                AND IF YOU COULD JUST FIGURE THAT OUT, COUNSEL, AND

 10    LET US KNOW.     THEN THAT WILL BE THE ORDER.

 11                MR. KLEIN:    WE'LL USE THE GOOGLE.

 12                THE COURT:    I'M SORRY?

 13                MR. KLEIN:    I'LL GOOGLE IT.      YES, YOUR HONOR.

 14                THE COURT:    OKAY.   THAT WOULD BE GREAT.

 15                YOU ARE TO RESIDE AS APPROVED BY PRETRIAL SERVICES

 16    AND NOT RELOCATE WITHOUT PRIOR PERMISSION FROM PRETRIAL

 17    SERVICES.

 18                YOU ARE TO MAINTAIN OR ACTIVELY SEEK -- WELL, NO.

 19    HE'S NOT MAINTAINING EMPLOYMENT.

 20                IS HE?

 21                MR. PANG:    I GUESS IT'S UNCLEAR AS TO, LIKE, WHAT

 22    CONSTITUTES MAINTAINING EMPLOYMENT.          BUT HE'S GETTING PAID.

 23    SO, I WOULD SAY THAT --

 24                THE COURT:    ALL RIGHT.      WE'LL CHECK THAT ONE OUT.

 25                MR. PANG:    -- PRETRIAL SERVICES CAN MAKE THAT
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 23 of 34 Page ID #:53




                                                                          23


  1    DETERMINATION.

  2                THE COURT:    OKAY.

  3                THE CLERK:    THE NORTHERN DISTRICT OF ALABAMA, YOUR

  4    HONOR.

  5                THE COURT:    THAT WOULD BE THE NORTHERN DISTRICT OF

  6    ALABAMA IS WHERE MR. AND MRS. GRIFFITH'S HOME IS.

  7                THANK YOU, MR. ROPER.

  8                YOU ARE TO MAINTAIN OR ACTIVELY SEEK EMPLOYMENT AS

  9    PROVIDED -- AND PROVIDE PROOF TO PRETRIAL SERVICES.

 10                AND ANY EMPLOYMENT IS TO BE PREAPPROVED BY PRETRIAL

 11    SERVICES.

 12                YOU ARE TO AVOID ALL CONTACT DIRECTLY OR INDIRECTLY

 13    INCLUDING ANY ELECTRONIC MEANS WITH -- THAT MEANS NOTHING.              NO

 14    FACEBOOK.    NO TEXTS.    NO WHATEVER IT IS THAT YOU -- YOU KIDS

 15    USE -- WITH ANY PERSON WHO IS A KNOWN VICTIM OR WITNESS IN THE

 16    SUBJECT INVESTIGATION OR PROSECUTION.

 17                MR. KLEIN:    YOUR HONOR, WE WOULD JUST ASK THAT THE

 18    GOVERNMENT SOMEHOW IDENTIFY THAT IN THIS CASE.

 19                WE HAVE RECEIVED NO DISCOVERY.      AND, SO, THAT LIST IS

 20    UNKNOWN TO US AT THIS TIME.

 21                THE COURT:    OH, THE LIST OF THE --

 22                MR. KLEIN:    WHO THE GOVERNMENT --

 23                THE COURT:    -- VICTIMS OR WITNESSES ARE?

 24                MR. PANG:    YOUR HONOR, THE GOVERNMENT IS AMENABLE TO

 25    CHANGING THAT TO "KNOWN VICTIMS OR OTHER WITNESSES KNOWN TO THE
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 24 of 34 Page ID #:54




                                                                          24


  1    DEFENDANT."

  2                 THE COURT:    IT SAYS "KNOWN."

  3                 MR. PANG:    THEN I THINK WE'RE OKAY.

  4                 THE COURT: "WITH ANY PERSON WHO IS A KNOWN VICTIM OR

  5    WITNESS IN THE SUBJECT INVESTIGATION."

  6                 MR. PANG:    THEN WE SHOULD BE OKAY, YOUR HONOR.

  7                 MR. KLEIN:    KNOWN TO THE DEFENDANT I THINK IS WHAT WE

  8    WOULD ADD.

  9                 THE COURT:    ANY PERSON WHO IS A VICTIM OR WITNESS IN

 10    THE SUBJECT INVESTIGATION OR PROSECUTION KNOWN TO THE

 11    DEFENDANT.

 12                 YOU ARE NOT TO USE OR POSSESS ILLEGAL DRUGS OR

 13    STATE-AUTHORIZED MARIJUANA.

 14                 IN ORDER TO DETERMINE COMPLIANCE, YOU AGREE TO SUBMIT

 15    TO A SEARCH OF YOUR PERSON AND/OR PROPERTY BY PRETRIAL SERVICES

 16    IN CONJUNCTION WITH THE U.S. MARSHAL.

 17                 OKAY.   THIS ONE IS A MOUTHFUL.    IT MEANS DON'T DO

 18    DRUGS.   BUT HERE'S WHAT IT SAYS.

 19                 DO NOT USE FOR PURPOSES OF INTOXICATION ANY

 20    CONTROLLED SUBSTANCE ANALOG AS DEFINED BY FEDERAL LAW OR STREET

 21    -- AS DEFINED BY FEDERAL LAW --

 22                 I THINK THERE SHOULD BE A COMMA THERE.

 23                  -- OR STREET SYNTHETIC OR DESIGNER PSYCHOACTIVE

 24    SUBSTANCE CAPABLE OF IMPAIRING MENTAL OR PHYSICAL FUNCTIONING

 25    MORE THAN MINIMALLY EXCEPT AS PRESCRIBED BY A MEDICAL DOCTOR.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 25 of 34 Page ID #:55




                                                                          25


  1                 YOU ARE TO SUBMIT TO DRUG TESTING IF DIRECTED TO DO

  2    SO.

  3                 YOU ARE TO PARTICIPATE IN OUTPATIENT TREATMENT AS

  4    APPROVED BY PRETRIAL SERVICES.

  5                 YOU MUST PAY ALL OR PART OF THE COST FOR TESTING AND

  6    TREATMENT BASED UPON YOUR ABILITY TO PAY AS DETERMINED BY

  7    PRETRIAL SERVICES.

  8                 YOU ARE TO PARTICIPATE IN A LOCATION MONITORING

  9    PROGRAM AND ABIDE BY ALL OF THE REQUIREMENTS OF THE PROGRAM

 10    UNDER THE DIRECTION OF PRETRIAL SERVICES, WHICH WILL INCLUDE A

 11    LOCATION MONITORING BRACELET.

 12                 YOU MUST PAY ALL OR PART OF THE COST OF THE PROGRAM

 13    BASED UPON YOUR ABILITY TO PAY AS DETERMINED BY PRETRIAL

 14    SERVICES.

 15                 YOU MUST BE FINANCIALLY RESPONSIBLE FOR ANY LOST OR

 16    DAMAGED EQUIPMENT.

 17                 YOU ARE RESTRICTED TO YOUR RESIDENCE -- WHICH WILL BE

 18    THE RESIDENCE -- THE HOME OF YOUR PARENTS -- AT ALL TIMES

 19    EXCEPT FOR MEDICAL NEEDS OR TREATMENT, ATTORNEY VISITS OR COURT

 20    APPEARANCES, ALL OF WHICH MUST BE PREAPPROVED BY PRETRIAL

 21    SERVICES.

 22                 AND YOU ARE TO CONTINUE WITH CURRENT MENTAL HEALTH

 23    TREATMENT.

 24                 U.S. PRETRIAL SERVICES OFFICER GLASCO:       YOUR HONOR,

 25    THIS IS A RELEASE TO PRETRIAL?
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 26 of 34 Page ID #:56




                                                                            26


  1                 THE COURT:   I'M SORRY?

  2                 U.S. PRETRIAL SERVICES OFFICER GLASCO:       RELEASED TO

  3    PRETRIAL SERVICES?

  4                 THE COURT:   DID I NOT SAY THAT?     I'M SORRY.

  5                 U.S. PRETRIAL SERVICES OFFICER GLASCO:       SHE DID?        OH,

  6    I'M SORRY.

  7                 THE COURT: YES.

  8                 U.S. PRETRIAL SERVIES OFFICER GLASCO:       OKAY.

  9                 THE COURT:   AND YOU ARE TO BE RELEASED TO PRETRIAL

 10    SERVICES ONLY.

 11                 I'M SORRY ABOUT THAT.      I MISSED THAT.

 12                 OKAY.   SO, DID YOU UNDERSTAND THOSE CONDITIONS OF

 13    RELEASE, MR. GRIFFITH?

 14                 THE DEFENDANT:    I DID.

 15                 THE COURT:   OKAY.

 16                 LET ME TELL YOU WHAT WILL HAPPEN, THAT CAN HAPPEN IF

 17    YOU VIOLATE EVEN ONE OF THOSE CONDITIONS OF RELEASE.

 18                 YOUR RELEASE COULD BE REVOKED.      MEANS YOU'RE RIGHT

 19    BACK HERE.

 20                 YOUR BOND, YOUR PARENTS' HOUSE AND YOUR SISTER'S

 21    HOUSE WILL BE FORFEITED.

 22                 IT'S A LOT OF MONEY.

 23                 WE COULD ISSUE A WARRANT FOR YOUR ARREST.         THE

 24    SOUTHERN DISTRICT OF NEW YORK COULD.         AND YOU COULD BE FOUND TO

 25    BE IN CONTEMPT OF COURT, WHICH IS A SEPARATE INDEPENDENT
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 27 of 34 Page ID #:57




                                                                          27


  1    OFFENSE.

  2               DO YOU UNDERSTAND THOSE CONSEQUENCES?

  3               THE DEFENDANT:       I DO.

  4               THE COURT:    UNDERSTANDING THOSE CONSEQUENCES, DO YOU

  5    STILL AGREE TO ABIDE BY THESE CONDITIONS OF RELEASE, SIR?

  6               THE DEFENDANT:       YES.

  7               THE COURT:    OKAY.

  8               ALL RIGHT.    OKAY.     WELL, THEN, THAT IS MY ORDER.

  9               MR. KLEIN:    YOUR HONOR, I HAVE -- SORRY -- ONE

 10    ADDITIONAL THING.

 11               THE COURT:    ON THE CONDITIONS OF RELEASE?       I'M NOT

 12    DONE HERE YET.

 13               MR. KLEIN:    OH.

 14               THE COURT:    BECAUSE WE HAVE THE OUT-OF-DISTRICT

 15    RIGHTS.

 16               MR. PANG:    AND, YOUR HONOR, JUST VERY QUICKLY, THE

 17    COURT'S ORDER IS STAYED FOR A WEEK.

 18               THE COURT:    YES.     I'M SORRY.   YES, THAT WAS THE BIG

 19    THING.

 20               ALL OF THIS IS STAYED FOR SEVEN 24-HOUR PERIODS, A

 21    WEEK FROM TODAY, THIS MOMENT.

 22               (PAUSE IN PROCEEDINGS.)

 23               THE COURT:    OKAY.     AND THE RELEASE WOULD BE PENDING

 24    THE SATISFACTION OF THE BOND.

 25               AND LET'S SET A DATE ON THAT SO THAT THIS JUST
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 28 of 34 Page ID #:58




                                                                          28


  1    DOESN'T KEEP GOING.

  2                AND IF IT'S NOT SATISFIED BY THAT DATE, ASSUMING

  3    THERE'S -- I'M NOT OVERRULED -- IF IT'S NOT SATISFIED BY THAT

  4    DATE, THEN, WE'RE JUST GOING TO DO A FINAL COMMITMENT, HAVE YOU

  5    TRANSFERRED TO NEW YORK.      AND YOU CAN SATISFY THE BOND FROM

  6    THERE.

  7                OKAY.   SO, THREE WEEKS, DOES THAT WORK?

  8                MR. KLEIN:   THAT WORKS, YOUR HONOR.

  9                THE COURT:   OKAY.

 10                SO, THAT WOULD BE SATISFACTION OF THE BOND BY NO

 11    LATER THAN DECEMBER 23RD -- IS THAT RIGHT? -- THREE WEEKS,

 12    2019?

 13                THE CLERK:   YES, YOUR HONOR.

 14                THE COURT:   OKAY.

 15                OKAY.   ALL RIGHT.   WITH ALL OF THAT HAVING BEEN SAID,

 16    I HAVE IN FRONT OF ME A DOCUMENT ENTITLED "WAIVER OF RIGHTS,"

 17    WHICH APPLIES TO OUT-OF-DISTRICT CASES.        YOUR CASE IS AN

 18    OUT-OF-DISTRICT CASE.     THE CHARGING DOCUMENT COMES FROM THE

 19    SOUTHERN DISTRICT OF NEW YORK.

 20                AND THIS DOCUMENT INDICATES THAT YOU HAVE GIVEN UP

 21    YOUR RIGHT -- AS AN OUT-OF-DISTRICT DEFENDANT, YOU HAVE CERTAIN

 22    RIGHTS.    YOU HAVE A RIGHT TO AN IDENTITY HEARING AND ARRIVAL OF

 23    PROCESS.

 24                AND I SEE HERE THAT YOU HAVE CHECKED THAT YOU ARE

 25    WAIVING YOUR RIGHTS TO AN IDENTITY HEARING AND ARRIVAL OF
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 29 of 34 Page ID #:59




                                                                          29


  1    PROCESS.   AND THAT YOU REQUESTED A PRELIMINARY HEARING BE HELD

  2    IN THE PROSECUTING DISTRICT.

  3               IS THIS YOUR SIGNATURE ON THIS DOCUMENT, SIR?

  4               THE DEFENDANT:       THAT IS MY SIGNATURE.

  5               THE COURT:    OKAY.

  6               BEFORE YOU SIGNED THIS DOCUMENT AND CHECKED OFF THE

  7    BOXES, DID YOU HAVE AN OPPORTUNITY TO DISCUSS WITH YOUR

  8    ATTORNEY -- WITHOUT TELLING ME ABOUT THE DISCUSSION, BUT DID

  9    YOU HAVE AN OPPORTUNITY TO DISCUSS WITH YOUR ATTORNEY WHAT IT

 10    MEANS TO WAIVE THESE RIGHTS?

 11               THE DEFENDANT:       YES.

 12               THE COURT:    AND WITH THAT UNDERSTANDING, DO YOU STILL

 13    WISH TO WAIVE THOSE RIGHTS, SIR?

 14               THE DEFENDANT:       YES.

 15               THE COURT:    OKAY.

 16               AND I HAVE A SIGNATURE AGAIN BY MS. AXEL.

 17               IS THAT YOUR SIGNATURE?

 18               MS. AXEL:    YES, IT IS, YOUR HONOR.

 19               THE COURT:    OKAY.

 20               DO YOU CONCUR WITH THIS WAIVER?

 21               MS. AXEL:    I DO.

 22               THE COURT:    OKAY.

 23               BASED ON THAT, THE COURT FINDS THE WAIVER TO BE

 24    KNOWING AND VOLUNTARY AND ACCEPTS IT AS SUCH AND ORDERS IT

 25    FILED.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 30 of 34 Page ID #:60




                                                                          30


  1                OKAY.   WELL, ALSO WHAT THIS MEANS IS THAT THE

  2    GOVERNMENT OF NEW YORK IS GOING TO HAVE ONE WEEK IN WHICH TO

  3    HAVE ME OVERRULED, WHICH MEANS THAT MY RELEASE ORDER WITH ALL

  4    OF THE CONDITIONS AND THE BOND AND ALL OF THAT COULD BE

  5    OVERRULED BY A JUDGE IN NEW YORK, WHICH IS THE CHARGING

  6    DISTRICT.    AND YOU WOULD BE SUBJECT TO WHATEVER DETENTION ORDER

  7    THEY WOULD IMPOSE AND WHENEVER THEY DO IT.

  8                IF I'M NOT OVERRULED, THEN YOU UNDERSTAND WHAT THAT

  9    -- YOU HAVE TO PURSUE THE -- SATISFY THE BOND CONDITIONS

 10    BEFORE YOU ARE RELEASED, AT WHICH POINT YOU WILL BE RELEASED TO

 11    PRETRIAL SERVICES FOR LOCATION MONITORING.

 12                OKAY?

 13                IF IT'S NOT SATISFIED WITHIN THREE WEEKS, YOU'RE

 14    GOING TO BE TRANSPORTED TO THE DISTRICT OF -- SOUTHERN DISTRICT

 15    OF NEW YORK.    AND YOU CAN SATISFY IT FROM THERE.

 16                ALL RIGHT?

 17                MR. KLEIN:   YOUR HONOR, JUST REAL BRIEFLY.

 18                IT WAS -- IF THE GOVERNMENT -- IF THE SOUTHERN

 19    DISTRICT CHALLENGES YOUR ORDER, WHICH WE ALL HOPE THEY WON'T,

 20    WE WOULD ASK THAT THEY BE REQUIRED TO PRODUCE HIS STATEMENTS.

 21    BECAUSE, AGAIN, WE DISPUTE STATEMENTS THEY'RE RELYING ON HERE.

 22    WE THINK THEY'RE EITHER WRONG OR TAKEN OUT OF CONTEXT.           AND SO

 23    THEY HAVE FBI 302S I BELIEVE OR OTHER STATEMENTS THAT THE

 24    GOVERNMENT HAS TAKEN DOWN THAT THEY ARE PUTTING IN THIS

 25    COMPLAINT AS WELL AS THE PROSECUTOR RELIED ON HERE.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 31 of 34 Page ID #:61




                                                                          31


  1                SO, IF THEY'RE GOING TO CHALLENGE YOUR ORDER AND

  2    CHALLENGE AFTER THE STAY LIFTS OR BEFORE IT LIFTS, THEY WOULD

  3    -- WE WOULD ASK THEY BE ALLOWED TO PRODUCE THOSE STATEMENTS TO

  4    US SO THAT WE CAN REVIEW THEM AND BE PREPARED TO HAVE THAT --

  5    HAVE THAT HEARD AT A HEARING.

  6                THE COURT:    SO, I'M NOT SURE THAT I HAVE JURISDICTION

  7    TO ORDER THE SOUTHERN DISTRICT OF NEW YORK TO DO ANYTHING.

  8                MR. KLEIN:    WELL, YOU HAVE THE GOVERNMENT HERE, YOUR

  9    HONOR.

 10                THE COURT:    SO, WHAT IS THE GOVERNMENT'S POSITION?

 11                MR. PANG:    YOUR HONOR, THE GOVERNMENT BELIEVES THAT

 12    HEARINGS, INCLUDING DETENTION HEARINGS, ARE RULE 5 HEARINGS.

 13    AND THEY'RE CONDUCTED PREDISCOVERY.         AND THE RULES OF EVIDENCE

 14    AND DISCOVERY OBLIGATIONS DO NOT APPLY.

 15                THE GOVERNMENT WOULD PROFFER UNITED STATES VERSUS

 16    ASENCIO, WHICH IS A SOUTHERN DISTRICT CASE FROM 2017, CASE

 17    NUMBER 2017 WESTLAW 4005636.

 18                THE DISCOVERY WILL BE PRODUCED PURSUANT TO THE

 19    GOVERNMENT'S OBLIGATIONS BEFORE TRIAL.

 20                THE COURT:    I'M NOT GOING TO ORDER -- I'M NOT GOING

 21    TO ISSUE THAT ORDER.      YOU CAN DEAL WITH THE PEOPLE IN NEW YORK

 22    FOR THAT.

 23                ANYTHING ELSE FROM THE PARTIES?

 24                MR. PANG:    YES, YOUR HONOR.

 25                THE GOVERNMENT MOVES TO UNSEAL THIS CASE.        AND THAT'S
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 32 of 34 Page ID #:62




                                                                          32


  1    CASE NUMBER 19-MJ-058 -- I'M SORRY, 05082-DUTY AS WELL AS THE

  2    COMPLAINTS AND UNDERLYING AFFIDAVIT.

  3               THE COURT:    OKAY.

  4               ANY OBJECTIONS?

  5               MR. KLEIN:    NO, YOUR HONOR.

  6               THE COURT:    OKAY.

  7               THEN, WE'LL -- I WILL ORDER IT UNSEALED.

  8               MR. PANG:    THANK YOU, YOUR HONOR.

  9               THE COURT:    THANK YOU.

 10               ANYTHING ELSE?

 11               HAVE I MISSED ANYTHING, MR. SILVA?

 12               MR. ROPER?

 13               THE CLERK:    THE REPORTING INSTRUCTIONS.

 14               THE COURT:    OH, THE REPORTING INSTRUCTIONS.

 15               WHAT DO WE HAVE AS FAR AS -- YES.        SEE, I JUST CAN'T

 16    GO ANYWHERE WITHOUT THESE COURTROOM DEPUTIES WHO KNOW

 17    EVERYTHING.

 18               MR. PANG:    YOUR HONOR, THE REPORTING INSTRUCTIONS ARE

 19    THAT THE COURT CAN SET A DATE FOR HIS INITIAL APPEARANCE IN THE

 20    SOUTHERN DISTRICT OF NEW YORK TO THE DISCRETION OF THIS COURT.

 21               AND THE LOCATION OF THE COURT WOULD BE THE UNITED

 22    STATES COURTHOUSE AT 500 PEARL STREET, NEW YORK, NEW YORK

 23    1-0-0 -- 1-0-0-0-7.

 24               AND I WOULD RECOMMEND THAT THE INITIAL APPEARANCE BE

 25    SET AFTER THE SATISFACTION OF BOND.        SO, IN FOUR WEEKS -- WELL,
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 33 of 34 Page ID #:63




                                                                          33


  1    I GUESS THAT WOULD LEAD US TO NEW YEAR'S, BUT.

  2               THE COURT:    YEAH.     SO, I'M NOT GOING TO SET A DATE

  3    FOR THE SOUTHERN DISTRICT.        WHY DON'T YOU GET AHOLD OF YOUR

  4    COUNTERPART IN THE SOUTHERN DISTRICT AND YOU GET THEM TO SET A

  5    DATE.

  6               MR. PANG:    FAIR ENOUGH.

  7               THE COURT:    AND THEN YOU CAN COMMUNICATE THAT TO

  8    DEFENDANT'S COUNSEL.

  9               MR. PANG:    VERY WELL.

 10               THE COURT:    DO YOU UNDERSTAND THE REPORTING

 11    INSTRUCTIONS, AS LEAST THE LOCATION?

 12               YOU DON'T HAVE A DATE YET, BUT YOU WILL BE NOTIFIED

 13    OF THE DATE.

 14               MR. KLEIN:    YES.     USUALLY WE WORK WITH THEM TO PICK A

 15    DATE, BUT YES.

 16               THE COURT:    OKAY.

 17               ANYTHING ELSE?       WHAT ELSE?

 18               MR. PANG:    NO, YOUR HONOR.

 19               THE COURT:    MR. ROPER, MR. SILVA?

 20               THE CLERK:    NO, YOUR HONOR.

 21               THE COURT:    OKAY.

 22               I THINK WE REALLY ARE DONE HERE.

 23               THANK YOU VERY MUCH, FOLKS.

 24               MR. PANG:    THANK YOU.

 25               THE CLERK:    THIS COURT IS ADJOURNED.
Case 2:19-mj-05082-DUTY Document 11 Filed 12/06/19 Page 34 of 34 Page ID #:64




                                                                          34


  1               (PROCEEDINGS CONCLUDED 3:41 P.M.)

  2

  3                           C E R T I F I C A T E

  4

  5
                 I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT
  6    FROM THE ELECTRONIC SOUND RECORDING OF THE PROCEEDINGS IN THE
       ABOVE-ENTITLED MATTER.
  7

  8
       /S/ DOROTHY BABYKIN                               12/6/19
  9    ______________________________                    ___________
       FEDERALLY CERTIFIED TRANSCRIBER                   DATED
 10    DOROTHY BABYKIN

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
